DETAILED ACTION
Claims 1-7, 9 and 11-20 are pending before the Office for review.
In the response filed February 26, 2021:
Claims 1, 9, 14-16 and 19 were amended.
Claims 8 and 10 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 1, 14 and 19 Szuromi in view of Kool and Carter. However Applicant’s amendment and arguments filed on February 26, 2021 has overcome the rejection of record. In particular, the cited prior art fails to teach or render obvious coating an initial surface with a fist slurry comprising aluminum and aluminum oxide and coating a sublayer using a second slurry to form a coated sublayer, the second slurry comprising aluminum, the second slurry free of aluminum oxide or containing an aluminum oxide less than 2 weight percentage of the second slurry. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed method including Applicant’s first and second coating utilizing slurries as claimed by Applicant..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713